Citation Nr: 0512523	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  03-16 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of postoperative anterior cruciate ligament repair and 
meniscectomy of the right knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel





INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from March 1994 to July 1997.

This matter arises before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied an increased rating in excess of 10 
percent for service-connected residuals of post-operative 
anterior cruciate ligament repair and meniscectomy of the 
right knee.

The May 2003 Statement of the Case and subsequent June 2004 
Supplemental Statement of the Case address the issue of 
entitlement to a special monthly compensation based on the 
need for regular aid and attendance or being housebound for 
the period of October 30, 2001 to November 30, 2001. However, 
the veteran did not submit a Notice of Disagreement 
addressing the special monthly compensation claim. Therefore 
the issue has not been properly adjudicated and is not in 
proper appellate status. Thus, the Board has no jurisdiction 
over the claim and it will not be considered below. 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2004). 


FINDING OF FACT

The veteran's service-connected residuals of postoperative 
anterior cruciate ligament repair and meniscectomy of the 
right knee is currently manifested by some slight pain, 
weakness, fatigability, and stiffness; with generalized 
tenderness and soreness over the medial and lateral joint; 
with range of motion from 0 to 140 degrees, with right knee 
stable to medial and lateral testing with only mild looseness 
to anteroposterior testing; and with the ability to ambulate 
without aids or assistance.




CONCLUSION OF LAW

The criteria for a rating increase of the veteran's service-
connected residuals of postoperative anterior cruciate 
ligament repair and meniscectomy of the right knee have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic 
Codes (DC) 5257, 5259, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted. See 38 U.S.C.A. §§ 5103, 5103A (West 
2002). Among other things, the VCAA amended 38 U.S.C.A. § 
5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits. The VCAA also created 38 
U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim. The claimant must be given proper 
notice and an opportunity to respond. Implementing 
regulations for the VCAA were subsequently enacted, which 
were also made effective November 9, 2000, for the most part. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.159). The intended effect of the implementing 
regulations was to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide to claimants who file a claim for 
benefits. 66 Fed. Reg. 45,620 (Aug. 29, 2001). Both the VCAA 
and the implementing regulations are applicable in the 
present case, and will be collectively referred to as "the 
VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.

First, the RO must inform the claimant of the information and 
evidence that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b)(1) (2004). In an undated VCAA letter, the RO 
advised the veteran that the letter was in response to his 
recently filed claim for an increased rating of his right 
knee disability. In the letter, the RO informed the veteran 
of the evidence necessary to prove his claim. The RO informed 
him that to support his case, he would need to obtain 
evidence from medical records, employment records, and 
records from other federal agencies. In various statements 
submitted to the RO, the veteran indicated his general 
understanding that to be entitled to his claim, he would need 
to demonstrate that the severity of his disability warranted 
a higher rating.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to obtain on his behalf.  See 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1) (2004). In its 
VCAA letter, the RO informed the veteran that the RO would 
review his claim for completeness and determine what 
additional information would be needed to process his claim. 
It informed him that it would assist him in obtaining 
evidence such as medical records, employment records, records 
from other federal agencies, and any other records it 
receives notice of.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1) (2004). In the 
VCAA letter, the RO informed the veteran to provide 
information about available medical records and evidence to 
enable the RO to request and obtain them from the agency or 
person who has them.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b)(1) (2004). The VCAA letter instructed 
the veteran to inform the RO of any additional information or 
evidence that he wants the RO to try to obtain for him. It 
specifically informed him that although VA would assist him 
in locating the evidence, it was still his responsibility to 
provide the appropriate supporting evidence for his claim.

When the appellant has provided information about where he 
was treated for his claimed condition, VA has obtained the 
records. In view of the development that has been undertaken 
in this claim, further development is not needed to comply 
with VCAA. The appellant has been informed of the information 
and evidence needed to substantiate his claim, and he has 
been made aware of how VA would assist him in obtaining 
evidence and information. He has not identified any 
additional, relevant evidence that has not been requested or 
obtained. For the aforementioned reasons, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claim. In short, the requirements 
under the VCAA have been met.


Factual Background

Outpatient treatment, hospital, and operative reports from 
the Cleveland VA Medical Center show the veteran with 
complaints of right knee pain. An April 14, 2000 evaluation 
showed the veteran had complaints of some instability and 
joint pain. Physical examination showed some mild effusion. 
The veteran was prescribed a brace and scheduled for 
arthroscopy on April 25, 2000, which was not performed. An 
evaluation in March 2001 showed the veteran with complaints 
of increased pain and difficulty with stairs. Examination 
showed minimal laxity of the right knee with tenderness, and 
a slight limp to the right.

On October 30, 2001, the veteran underwent right knee 
arthroscopy, partial lateral meniscectomy. 

A VA examination dated November 14, 2001 showed the veteran 
10 days status-post right knee arthroscopy. The veteran 
complained of right knee aching, pain, and tenderness. The 
veteran also reported past symptoms of pain, stiffness, 
occasional swelling, locking, and giving-away. The veteran 
was also noted to exhibit a slight limp to the right. 
Physical examination showed generalized right knee tenderness 
and soreness over the medial and lateral aspect and some 
anteriorly. Range of motion was 0-140 degrees flexion with 
mild pain. Slight medial and lateral soreness were also 
noted. The knee appeared to be stable.

Outpatient treatment, hospital and operative reports from the 
Cleveland VA Medical Center from January 2000 to February 
2002 followed the veteran's right knee arthroscopy, partial 
lateral meniscectomy, and showed that the veteran appeared 
well and had completed physical therapy.

VA conducted an examination in July 2003. The veteran 
reported that he was currently a student, and not working. It 
was noted that the veteran wore a brace, but did not use a 
cane to ambulate. He was able to perform normal daily 
activities without the need for aids or assistance. He was 
also not taking medication. On examination the veteran 
complained of pain, weakness, stiffness, fatigability, and 
some occasional giving away. The right knee was no longer 
swelling, although heavy use and bad weather changes would 
reportedly bother his right knee and irritate it. The right 
knee was noted to be tender and sore, however range of motion 
was 0 to 140 degrees with slight pain. The knee was stable to 
medial and lateral testing. There was some looseness to 
anteroposterior testing. McMurray's elicited some joint pain. 
X-ray examination revealed the surgical screws. However, the 
knee was noted to be in otherwise satisfactory condition. 

Another VA examination in February 2004 showed that the 
veteran was able to ambulate without aids or assistance. 
There was normal station and gait. Examination of the right 
knee showed a well-healed anterior scar. He had a little bit 
of medial compartment pain and a little bit of slight 
crepitation anterior underneath his kneecap. Range of motion 
was from 0 degrees to 140 degrees with mild pain with active 
and passive motion with and without resistance. There was no 
evidence of redness, heat, guarding, or ankylosis. No 
tenderness, soreness, or deformity were noted. The knee was 
stable to medial and lateral and anterior posterior testing. 
McMurray's were negative.

Law and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004). 
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability. 38 C.F.R. § 4.1. (2004). Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2004).

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991), the Board has reviewed all evidence 
of record pertaining to the history of the service-connected 
disability. Where, as here, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present (current rating period) level 
of disability is the most relevant and of primary concern. 
Although the recorded history is for consideration in order 
to make a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 
7 Vet. App. 55 (1994).

Since the disability at issue does not have its own 
evaluation criteria assigned under VA regulations, a closely 
related disease or injury is used for this purpose. 

Diagnostic Code 5256 is not applicable as the examinations 
indicate the veteran does not have ankylosis of the right 
knee. See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2004).

Under Diagnostic Code 5257 for impairment of the knee, 
recurrent subluxation or lateral instability is rated 10 
percent where it is slight; 20 percent where it is moderate; 
and 30 percent where it is severe. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2004). VA examinations indicate the 
veteran's right knee is currently stable to medial and 
lateral testing with just some mild looseness to 
anteroposterior testing. Under this diagnostic code, the 
assignment of 10 percent more nearly approximates his slight 
level of recurrent subluxation or lateral instability.

Diagnostic Code 5258 would not apply to the veteran as his 
right knee's semilunar cartilage is not dislocated with 
frequent episodes of locking pain and effusion into the 
joint. See 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2004). 
The evidence indicates the knee is stable with only a little 
bit of medial compartment pain and slight crepitation 
anterior underneath his kneecap. 

Under Diagnostic Code 5259, the veteran would be entitled to 
the maximum 10 percent rating for symptomatic removal of the 
semilunar cartilage. See 38 C.F.R. § 4.71a, Diagnostic Code 
5259 (2004).

Thus the evidence of record does not indicate that the 
veteran's service connected right knee condition has resulted 
in symptoms supporting a higher evaluation. There is no 
indication of arthritis and the pain and tenderness are 
adequately compensated by the current 10 percent evaluation.

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability. 38 C.F.R. §§ 4.40, 4.45 (2003); DeLuca v. 
Brown, 8 Vet. App. 202 (1995). Accordingly, when the claimant 
presents subjective complaints of continuous joint pain, 
medical determinations should be made regarding whether the 
affected joints exhibit pain on use, weakened movement, 
excess fatigability, incoordination, or any other disabling 
symptoms. Specifically, a medical opinion should be presented 
addressing the question of whether pain could significantly 
limit functional ability during flare-ups or when the joint 
is used repeatedly over a period of time. These 
determinations should, if feasible, be portrayed in terms of 
the degree of additional range-of-motion loss due to pain on 
use or during flare-ups beyond that clinically demonstrated.

Considering the provisions of the criteria governing 
functional loss due to pain or use during flare-ups have been 
considered under the Diagnostic Code, there is no evidence to 
warrant any additional disability based on the criteria. 

The rating criteria defines normal flexion of the knee as to 
140 degrees and normal extension to 0 degrees. 38 C.F.R. § 
4.71a, Plate II (2004). Under Diagnostic Code 5260 for 
limitation of flexion, a 10 percent rating is for application 
when limited to 45 degrees, and a 20 percent rating is for 
application when limited to 30 degrees. Under Diagnostic Code 
5261 for limitation of extension, a 10 percent rating is for 
application when limited to 10 degrees, and a 20 percent 
rating is for application when limited to 15 degrees. As 
shown by the findings on the VA examinations of July 2003 and 
February 2004, the veteran's right knee range of motion is 0 
to 140 degrees with only mild pain with active and passive 
motion with and without resistance. The evidence also 
indicates the veteran is capable of ambulating without aids 
or assistance. He has also denied the usage of a cane, 
although he does wear a brace for support. Even taking pain 
into account, the veteran has only slight limitation of 
motion. The assignment of 10 percent for his right knee 
disability, more nearly approximates his current level of 
disability.

As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993). Although the veteran indicates 
in his statements that he believes his disability warrants a 
higher rating, he has not provided medical evidence 
demonstrating his manifestations warrant a higher rating 
under the schedular criteria. 

As the preponderance of the evidence is against his claim for 
a higher initial rating, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

In arriving at the foregoing decisions, the Board has also 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for the 
veteran's service-connected disability. The evidence, 
however, does not show such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards in rating that disability. 38 
C.F.R. § 3.321(b)(1) (2004). Rather, the record shows that 
the manifestations of the service-connected disability are 
those contemplated by the regular schedular standards. It 
must be emphasized that the disability ratings are not job 
specific. They represent as far as can practicably be 
determined the average impairment in earning capacity as a 
result of diseases or injuries encountered incident to 
military service and their residual conditions in civilian 
occupations. Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations of illnesses proportionate 
to the severity of the several grades of disability. 38 
C.F.R. § 4.1 (2004). Absent evidence to the contrary, the 
Board finds no reason for further action under 38 C.F.R. § 
3.321(b)(1) (2004).


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of postoperative anterior cruciate ligament repair and 
meniscectomy of the right knee is denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


